Citation Nr: 1132963	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-41 058	)	DATE
	)
	)




THE ISSUE

Whether an August 7, 2009, decision of the Board, which denied a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error.




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on the Veteran's October 2009 motion alleging clear and unmistakable error in a previous Board decision.  Specifically, in the motion, the Veteran stated that error had been committed by the Board in its August 2009 decision.  


FINDINGS OF FACT

1.  In an August 7, 2009, decision, the Board denied the Veteran's claim for an increased disability rating for PTSD, then rated as 30 percent disabling.

2.  The Veteran has not adequately set forth allegations of clear and unmistakable error in the August 7, 2009, decision of the Board, nor the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors.


CONCLUSION OF LAW

The criteria for revision or reversal of an August 7, 2009, Board decision, which denied a disability rating higher than 30 percent for PTSD, on the basis of clear and unmistakable error, have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally required to address the Veterans Claims Assistance Act of 2000 (VCAA), the Board notes that it is not necessary to discuss the VCAA in connection with the Veteran's Motion in this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the provisions of the VCAA do not apply to a claim based on an allegation of clear and unmistakable error in a previous Board decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  An allegation of clear and unmistakable error does not represent a "claim", but rather is a collateral attack on a final decision.  It involves a legal challenge to a prior Board decision and does not involve acquiring or submitting any additional evidence.  Therefore, the provisions of the VCAA are not for application in the adjudication of the issue of clear and unmistakable error in a prior final Board decision.

A Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2010).  A final Board decision is subject to review by the Board on motion alleging clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. § 20.1400 (2010).  A motion alleging clear and unmistakable error in a Board decision is a matter of original jurisdiction with the Board.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2010).  Motions alleging such error are not, except as otherwise provided, subject to rules relating to processing and disposition of appeals.  38 C.F.R. § 20.1402 (2010).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2010).  Moreover, the decision is to be based on the record and the law that existed when the challenged decision was made.  38 C.F.R. § 20.1403(b) (2010).

A clear and unmistakable error is one which, had it not been made, would have manifestly changed the outcome when it was made.  The error cannot be clear and unmistakable unless it is absolutely clear that a different result would have ensued, but for the error.  38 C.F.R. § 20.1403(c) (2010).  The following do not constitute clear and unmistakable error: 

(1) changed diagnosis; 
(2) failure to fulfill the duty to assist; or 
(3) a disagreement as to how facts were weighed or evaluated. 

38 C.F.R. § 20.1403(d) (2010).  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2010).

The regulatory definition of clear and unmistakable error was based on prior rulings of the Court.  More specifically, it was observed in the notice of proposed rulemaking that Congress intended that VA adopt the Court's interpretation of the term "clear and unmistakable error."  Indeed, as was discussed in the notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), the sponsor of the bill that became the law specifically noted that the bill would "not alter the standard for evaluation of claims of CUE." 143 Cong. Rec. 1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage).  Thus, the Board is permitted to seek guidance as to the existence of clear and unmistakable error in prior Board decisions based on years of prior Court precedent regarding clear and unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In August 2009, the Board issued a decision on whether the Veteran had submitted sufficient evidence that would support the awarding of a disability rating in excess of 30 for PTSD.  The Board found that the evidence did not support the Veteran's claim and, hence, his claim was denied.  The Veteran was notified of that decision, and he requested reconsideration of the Board's decision.  The Board subsequently denied the Veteran's request for reconsideration in July 2010.  Hence, the Board's decision became final.  

A review of the record indicates that service connection had been originally granted via a rating action issued in June 2004.  A 10 percent disability rating had been assigned in accordance with the rating criteria found at Diagnostic Code 9411, of 38 C.F.R. Part 4 (2002).  The effective date of the rating was June 17, 2002.  In October 2005, a Decision Review Officer increased the disability rating from 10 to 30 percent, also effective June 17, 2002.  38 C.F.R. § 4.130 (2002) and (2010) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.

Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The highest 100 percent schedular disability rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2002) and (2010).

Upon reviewing the available medical records and the statements provided by the Veteran, the RO determined that the manifestations and symptoms produced by this disorder warranted a 30 percent disability rating, but no higher.  The Board would point out that the record did not contain a scintilla of evidence that the Veteran had applied for Social Security Administration benefits or that he was unable to work solely because of his service-connected PTSD.  The Veteran was notified of that decision and he subsequently appealed to the Board for review.  It is specifically noted that the issue appealed to the Board was that involving an increased rating.  The Board then found that the evidence of record did not establish a degree of disability warranting a rating in excess of that currently in effect.  The appeal was, accordingly, denied.

The Veteran has now come before the Board claiming that this Board decision contained clear and unmistakable error.  He has stated that the clear and unmistakable error occurred when the Board did not grant a disability rating in excess of 30 percent for his PTSD.  In his motion, the Veteran basically asserts that his disability deserved to be rated higher, and that as a result of his condition, he may have committed criminal acts in the past.  He further averred that the Board failed to consider that he had received over eight years of treatment for his PTSD, and that the treatment had not made him any better.  It was further insinuated that the Board ignored evidence in the claims file, and that the Veteran was not afforded the benefit of the doubt in accordance with 38 C.F.R. § 4.3 (2010).  Also alluded to by the Veteran as a sign that clear and unmistakable error was committed in the Board decision was the "fact" that the Board did not request an independent, private evaluation of the Veteran in conjunction with his claim for benefits.  Finally, the Veteran informed the Board, via an attachment to the Motion, that he had been awarded Social Security Administration benefits four days after the Board issued its 2009 decision.  

As previously stated, a motion alleging clear and unmistakable error in a prior Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2010).  In this instance, the moving party (the fiduciary through his accredited representative) has failed to clearly and specifically set forth alleged errors of fact or law in the August 7, 2009, Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  The Board emphasizes that in a clear and unmistakable error motion it is incumbent upon the moving party to set forth clearly and specifically the alleged clear and unmistakable error, and a disagreement as to how the facts were weighed or evaluated is not sufficient to satisfy this requirement.  38 C.F.R. § 20.1403 (2010).  As such, because the moving party has failed to comply with 38 C.F.R. § 20.1404(b) (2010) in his attempt to challenge the August 7, 2009, Board decision on the basis of clear and unmistakable error, the Board must dismiss the motion to revise.  This is done without prejudice to refiling.

The Board would add the following points.  While the Veteran has not specifically contended that the record was incomplete when the Board issued its August 2009 decision, it could be insinuated that such was the case because it did not have any Social Security Administration records, including the decision to award him benefits made after the Board's decision, nor did it have a private medical evaluation of the Veteran in the claims folder.  He has suggested that "but for" the lack of private and government medical records, an increased rating would have been granted.  In accordance with Russell v. Principi, 3 Vet. App. 310 (1992), Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 40 (1993), the Board finds that this is not a valid claim of error.

The Court, in Caffrey v. Brown, 6 Vet. App. 377, at 383 (1994), stated the following:

. . . We have held that "[a] determination that there was a 'clear and unmistakable error' must be based on the record and law that existed at the time of the prior . . . decision."  Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en banc).  Thus, a claim of CUE is based upon an assertion that there was an incorrect application of the law or fact as it existed at the time of the disputed adjudication.  Id.  Since an analysis of whether CUE has been committed may only proceed on the record, id., evidence that was not part of the record at the time of the prior determination may not form the basis of a finding that there was an act of CUE.

While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  It allows for further development of facts and law to advance the Veteran's claim.  "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Id. at 313.  Thus, an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous.  This is true even in the present case where the possible cause of the record's "incompleteness" is the VA's possible breach of the duty to assist the Veteran in obtaining private and government records.  In short, the VA's, i.e., the Board's, breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete rather than an incorrect record.  As unjust as this finding may appear, it is dictated by the law by which the Board is bound.

As the Board previously pointed out, many of the items asserted by the Veteran, items that he has said were an allegation of clear and unmistakable error in the August 2009 decision, essentially relate to how the Board weighed and evaluated the evidence that was before it.  A disagreement as to how the facts were weighed or evaluated does not constitute clear and unmistakable error.  The August 2009 Board decision reviewed all of the relevant evidence that could be obtained and of record.  The Board further considered potentially negative and positive evidence to include statements made by the Veteran and others with respect to his claim.  The Board weighed the evidence before it and reached its decision.  As noted above, the Veteran's allegation is essentially a disagreement as to how the facts were weighed or evaluated, and does not constitute clear and unmistakable error.

Therefore, as the record at the time of the August 2009 decision included medical evidence both for and against the conclusion that the Veteran's disability should be assigned a higher rating, the moving party's argument remains one that the Board should have weighed or evaluated the evidence differently, and, thus, cannot form the basis for a finding of clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) (2010).  Hence, the Veteran's claim is dismissed.


ORDER

The motion to revise or reverse the August 7, 2009, Board decision, which denied a disability rating higher than 30 percent for PTSD, is dismissed without prejudice.  


                       ____________________________________________
	DEMETRIOS G. ORFANOUDIS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



